January 16, 2018




                                                                                Supreme Court

                                                                                No. 2016-301-Appeal.
                                                                                (WC 15-218)


                   The Gerald P. Zarrella Trust et al.     :

                                   v.                      :

                         Town of Exeter et al.             :




                             NOTICE: This opinion is subject to formal revision before publication in
                             the Rhode Island Reporter. Readers are requested to notify the Opinion
                             Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
                             Rhode Island 02903, at Tel. 222-3258 of any typographical or other
                             formal errors in order that corrections may be made before the opinion is
                             published.
                                                                 Supreme Court

                                                                 No. 2016-301-Appeal.
                                                                 (WC 15-218)


    The Gerald P. Zarrella Trust et al.       :

                    v.                        :

           Town of Exeter et al.              :


                   Present: Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Flaherty, for the Court. This appeal involves a man, Gerald Zarrella, his land,

Gerald’s Farm, and a local government, the Town of Exeter, Rhode Island. The plaintiffs, the

Gerald P. Zarrella Trust, Gerald P. Zarrella, in his capacity as trustee, and Gerald’s Farm, LLC

(collectively, Zarrella), seek review of a Superior Court judgment denying their request for

declaratory relief. This matter came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not summarily be

decided. After considering the parties’ written and oral arguments, and after reviewing the

record, we conclude that cause has not been shown and that this case may be decided without

further briefing or argument. At issue is whether subsection 4(a) of Rhode Island’s Right to

Farm Act, G.L. 1956 chapter 23 of title 2, permits Zarrella to host commercial events, such as

weddings for a fee, on his farmland in Exeter. For the reasons discussed below, we hold that it

does not; therefore, we affirm the judgment of the Superior Court.




                                               -1-
                                                 I

                                        Facts and Travel

       This is not the first time that Zarrella and the Town of Exeter have been entangled in

litigation over Zarrella’s right to host commercial events on his farmland. In 2011, after the

town sued Zarrella to prevent him from doing exactly that, the town and Zarrella entered into an

amended consent judgment that permanently enjoined Zarrella from “using and/or renting the

property located at 270 Narrow Lane, Exeter, Rhode Island, known as Gerald’s Farm * * * for

weddings for a fee or other commercial events.” 1 There was one caveat: the injunction would

run with Zarrella’s land “until such time as and to the extent that the terms of this permanent

injunction are superseded by statute * * *.” According to Zarrella, that time came in 2014.

       In 2014, the General Assembly amended the second sentence of § 2-23-4(a) to read as

follows:

               “The mixed-use of farms and farmlands for other forms of
               enterprise including, but not limited to, the display of antique
               vehicles and equipment, retail sales, tours, classes, petting, feeding
               and viewing of animals, hay rides, crop mazes, festivals and other
               special events are hereby recognized as a valuable and viable
               means of contributing to the preservation of agriculture.” 2

Concluding that this amendment superseded the 2011 injunction, Zarrella attempted to obtain a

zoning certificate from the town that would allow him to host a commercial fundraising event on

his farmland. But, as it did in 2011, the town rebuffed Zarrella’s attempt to do so, informing him




1
   At oral argument, Zarrella’s counsel agreed that hosting weddings for a fee is barred by
Exeter’s zoning ordinance. As § 2.3.2 of the Exeter zoning ordinance provides, “[a]ny use not
listed is specifically prohibited.” Exeter’s zoning table does not list the hosting of weddings for
a fee as a permissible use of Zarrella’s farmland.
2
  Prior to 2014, the second sentence of G.L. 1956 § 2-23-4(a) provided only that “[t]he mixed-
use of farms and farmlands for other forms of enterprise is hereby recognized as a valuable and
viable means of contributing to the preservation of agriculture.”


                                               -2-
that he was still bound by the terms of the 2011 injunction. This prompted Zarrella to file suit

against the town and the members of the Town Council, in their official capacities, in 2015.

       In a verified complaint, Zarrella sought a number of declarations pursuant to the Uniform

Declaratory Judgments Act, G.L. 1956 chapter 30 of title 9. Zarrella asserted that hosting

commercial events—including hosting weddings for a fee—is the sort of “other special event[]”

that the General Assembly “recognized * * * as a valuable and viable means of contributing to

the preservation of agriculture” when it amended § 2-23-4(a) in 2014. The thrust of Zarrella’s

complaint was that the 2014 amendment to § 2-23-4(a) rendered the 2011 permanent injunction a

nullity, green-lighting his ability to host weddings for a fee on his farmland.

       After he filed his lawsuit, Zarrella obtained a temporary restraining order that vacated the

2011 injunction. 3 But that temporary order was short-lived. After a nonjury trial, 4 a second trial

justice denied Zarrella’s request for declaratory relief, ruling that the General Assembly’s 2014

amendment to § 2-23-4(a) did not supersede the 2011 injunction. In his decision, the trial justice

concluded that the second sentence of § 2-23-4(a) merely set forth a list of encouraged uses of

farms and farmland, which did not preempt the town’s authority to restrict nonagricultural

operations such as hosting commercial events, including weddings for a fee. It is from the

judgment embodying that decision that Zarrella appeals.




3
  In granting Zarrella’s temporary restraining order, the hearing justice ordered that the 2011
injunction was “superseded by the amendments to § 2-23-4 * * *, known as the ‘Right to Farm
Act,’ and accordingly the Town of Exeter [could not] prohibit weddings or other commercial
events at the subject property located at 270 Narrow Lane, Exeter, Rhode Island.”
4
  It appears from the record that, in lieu of a fact-finding hearing, the parties submitted proposed
statements of undisputed facts for the trial justice to consider in rendering his decision.


                                                -3-
                                                 II

                                       Standard of Review

       “It is well settled that, ‘with respect to the ultimate decision by a trial justice to grant or

deny declaratory relief, our standard of review is deferential.’” Bruce Brayman Builders, Inc. v.

Lamphere, 109 A.3d 395, 397 (R.I. 2015) (quoting Grady v. Narragansett Electric Co., 962 A.2d

34, 41 (R.I. 2009)). Generally, “this Court reviews a decision by a trial justice in a declaratory

judgment action in order ‘to determine whether the court abused its discretion, misinterpreted the

applicable law, overlooked material facts, or otherwise exceeded its authority.’” Cigarrilha v.

City of Providence, 64 A.3d 1208, 1212 (R.I. 2013) (quoting Town of Richmond v. Rhode Island

Department of Environmental Management, 941 A.2d 151, 155 (R.I. 2008)). Moreover, “this

Court affords the ‘[f]actual findings of a trial justice in a nonjury case * * * great weight and will

not * * * disturb[] [them] on appeal unless they are clearly wrong or unless the trial justice has

overlooked or misconceived material evidence.’” Id. (quoting Cullen v. Tarini, 15 A.3d 968, 977

(R.I. 2011)).

       Here, however, because we are presented with a question of statutory interpretation, that

deferential standard of review gives way to a de novo standard of review. Town of North

Kingstown v. Albert, 767 A.2d 659, 662 (R.I. 2001) (explaining that “questions implicating

statutory interpretation are questions of law and are therefore, reviewed de novo by this Court”).

When confronted with a clear and unambiguous statute, our task is straightforward: “[W]e are

bound to ascribe the plain and ordinary meaning of the words of the statute and our inquiry is at

an end.” Town of Warren v. Bristol Warren Regional School District, 159 A.3d 1029, 1039 (R.I.

2017) (quoting Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069, 1078 (R.I. 2013)).




                                                -4-
                                                III

                                            Discussion

       What this case centers on is whether, by enacting the 2014 amendment to § 2-23-4(a), the

General Assembly expanded the definition of “agricultural operations” to include the hosting of

commercial events, such as weddings for a fee.              Zarrella argues that it clearly and

unambiguously did; the town argues with equal vigor that it clearly and unambiguously did not.

As a threshold matter, we agree with the parties that § 2-23-4(a) is clear and unambiguous.

Thus, “we are bound to ascribe the plain and ordinary meaning of the words of the statute and

our inquiry is at an end.” Town of Warren, 159 A.3d at 1039 (quoting Bucci, 68 A.3d at 1078).

       In full, § 2-23-4(a) provides:

               “As used in this chapter, ‘agricultural operations’ includes any
               commercial enterprise that has as its primary purpose horticulture,
               viticulture, viniculture, floriculture, forestry, stabling of horses,
               dairy farming, or aquaculture, or the raising of livestock, including
               for the production of fiber, furbearing animals, poultry, or bees,
               and all such other operations, uses, and activities as the director, in
               consultation with the chief of division of agriculture, may
               determine to be agriculture, or an agricultural activity, use or
               operation. The mixed-use of farms and farmlands for other forms
               of enterprise including, but not limited to, the display of antique
               vehicles and equipment, retail sales, tours, classes, petting, feeding
               and viewing of animals, hay rides, crop mazes, festivals and other
               special events are hereby recognized as a valuable and viable
               means of contributing to the preservation of agriculture.”
               (Emphasis added.)

There is no dispute that the hosting of a wedding for a fee is a commercial activity that does not

fall under the enterprises set forth in the first sentence of § 2-23-4(a). Therefore, the question

before us is whether hosting a wedding for a fee is an “agricultural operation” by virtue of the

language contained in the second sentence of § 2-23-4(a).




                                                -5-
       Because he reads that sentence as part of the definition of “agricultural operations”

contained in the first sentence, Zarrella contends that the hosting of weddings for a fee is a

mixed-use that serves “as a valuable and viable means of contributing to the preservation of

agriculture.” Zarrella argues that, although the second sentence is separate from the first, it is

still included in the definitional section of the statute. And, he reasons, by including the “mixed-

use” language in the definitional section of the Right to Farm Act, the General Assembly meant

to include those mixed-uses within the ambit of the definition of “agricultural operations.” To

support his argument on that point, Zarrella relies on the rule against surplusage, a canon of

statutory construction that provides:

               “In giving construction to a statute, the court is bound, if it be
               possible, to give effect to all its several parts. No sentence, clause
               or word should be construed as unmeaning and surplusage, if a
               construction can be legitimately found which will give force to and
               preserve all the words of the statute.” St. Clare Home v. Donnelly,
               117 R.I. 464, 470, 368 A.2d 1214, 1217-18 (1977).

In sum, Zarrella’s argument is that the 2014 amendment to § 2-23-4(a) expanded the definition

of “agricultural operations,” freeing him from the constraints of the 2011 injunction and allowing

him to host weddings on his farmland.

       The town, on the other hand, interprets the second sentence of § 2-23-4(a) not as an

expansion of the definition of “agricultural operations,” but as a statement of policy. According

to the town, in the first sentence, the General Assembly set forth the definition of “agricultural

operations”—a definition that the parties agree does not include the type of commercial endeavor

in which Zarrella wishes to engage. In the second sentence, the town argues, the General

Assembly then provided a statement of policy, including a list of activities that contribute to the

preservation of agriculture. The town argues that that language, amended in 2014, does not

expand the definition of “agricultural operations.” According to the town’s interpretation of the



                                               -6-
statute, § 2-23-4(a) does not supersede the 2011 injunction, and Zarrella remains prohibited from

using his land as a wedding venue.

          After careful consideration of this issue, we agree with the town. It is our view that the

second sentence of § 2-23-4(a) provides only a clear and unambiguous list of mixed-uses that the

General Assembly has “recognized as a valuable and viable means of contributing to the

preservation of agriculture.” That list does not include weddings, but it is our opinion that, even

if the activity of hosting weddings for a fee fell within the ambit of § 2-23-4(a)’s second

sentence, that sentence would not and could not expand the definition of “agricultural

operations.”     The two sentences in § 2-23-4(a) serve two distinct purposes: the first is

definitional, the second is aspirational. The second sentence is not devoid of meaning; it sets

forth a list of encouraged activities that the General Assembly has deemed “valuable and viable”

with respect to “contributing to the preservation of agriculture.” However, that statement of

policy preference does not, merely by its location in the statutory framework, transform a

nonagricultural mixed-use of farmland into an “agricultural operation” as defined by § 2-23-4(a).

          Moreover, an examination of § 2-23-4 in its entirety reveals that the statute breaks down

“operations” into two categories: “agricultural operations,” as defined in the first sentence of

subsection (a); and, “nonagricultural operations,” as referred to in subsection (b). Under § 2-23-

4(b), those activities that are “nonagricultural” are subject to local control. 5 Because hosting

weddings for a fee is an activity that falls outside the statutory definition of “agricultural

operations,” it is a “nonagricultural” activity that is subject to the town’s control.




5
    Section 2-23-4(b) provides that:



                                                 -7-
                                               IV

                                          Conclusion

       We hold that the second sentence of § 2-23-4(a) is a statement of policy, not an

expansion of the definition of “agricultural operations.” Based on the clear and unambiguous

language of § 2-23-4(a), the plaintiffs remain bound by the 2011 injunction that enjoins them

from using the farmland “for weddings for a fee or other commercial events.” The amendment

to § 2-23-4(a) offers the plaintiffs no refuge from that injunction. For those reasons, we affirm

the judgment of the Superior Court. The record shall be remanded to that court.

       Justice Goldberg did not participate.




              “Nothing herein shall be deemed to restrict, limit, or prohibit
              nonagricultural operations from being undertaken on a farm except
              as otherwise restricted, regulated, limited, or prohibited by law,
              regulation, or ordinance or to affect the rights of persons to engage
              in other lawful nonagricultural enterprises on farms; provided,
              however, that the protections and rights established by this chapter
              shall not apply to such nonagricultural activities, uses or
              operations.”


                                               -8-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     The Gerald P. Zarrella Trust et al. v. Town of Exeter
Title of Case
                                     et al.
                                     No. 2016-301-Appeal.
Case Number
                                     (WC 15-218)
Date Opinion Filed                   January 16, 2018

Justices                             Suttell, C.J., Flaherty, Robinson, and Indeglia, J.J.

Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Washington County Superior Court

Judicial Officer From Lower Court    Associate Justice Luis M. Matos
                                     For Plaintiffs:

                                     William J. Conley, Esq.
                                     Gina Renzulli Lemay, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     James P. Marusak, Esq.
                                     Per C. Vaage, Esq.
                                     Stephen Joshua Sypole, Esq.




SU-CMS-02A (revised June 2016)